Citation Nr: 0208732	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  95-12 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for 
schizoaffective disorder, currently rated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for sarcoidosis, 
currently rated as 30 percent disabling.

(The matter of entitlement to secondary service connection 
for sarcoid arthritis will be addressed at the end of this 
decision in an accompanying Remand.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel
INTRODUCTION

The veteran had active service from January 1962 to May 1963.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The Board observes that the veteran filed a new application 
for a total disability 
evaluation based on individual unemployability due to 
service-connected disability (TDIU), dated in May 2002.  
Accordingly, the Board refers this matter back to the RO for 
any necessary action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO, and the veteran has been notified of the evidence 
necessary to substantiate her claims.

2.  The veteran's schizoaffective disorder is productive of 
total impairment of social and industrial adaptability, 
including symptomatology so severe as to preclude her from 
obtaining or retaining any substantially gainful employment.

3.  The veteran's sarcoidosis, primarily present in the 
lungs, is manifested by complaints of dyspnea on exertion, 
with a corresponding mild to moderate restrictive ventilatory 
defect as confirmed by pulmonary function tests, but with no 
clinical findings of extensive fibrosis or marked impairment 
of health, or the need for treatment by high-dose 
corticosteroids.  



CONCLUSIONS OF LAW

1.  With resolution of doubt in the veteran's favor, the 
criteria for an evaluation of 100 percent for schizoaffective 
disorder have been approximated.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including § 4.132, Diagnostic Code 9205 (1996); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.102 (2001).  

2.  The criteria for an evaluation in excess of 30 percent 
for sarcoidosis have not been approximated.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including § 4.97, Diagnostic Code 6802 (1996); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. part 4, 
including § 4.97, Diagnostic Codes 6600, 6846 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) became effective.  Pub. L. No. 106-475, 114 Stat. 2096  
(Nov. 9, 2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).  This liberalizing 
law is applicable to the veteran's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  VA, however, is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  Further, VA must inform 
the claimant of which portion, if any, of the evidence is to 
be provided by the claimant and which part, if any, VA will 
attempt to obtain on her behalf.
The Board finds that although this law was enacted during the 
pendency of this appeal, there is no prejudice to the veteran 
in proceeding, as its requirements have already been met.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  In this regard, 
the Board observes that the veteran was provided adequate 
notice as to the evidence necessary to substantiate her 
claims, as well as the laws and regulations pertaining to 
them, as indicated in September 1994 and December 1994 rating 
decisions, the March 1995 statement of the case and in 
multiple supplemental statements of the case.

The Board also finds that the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file.  The file contains relevant medical records, 
including service records and extensive VA records.  The 
Board observes that the veteran was given multiple VA 
examinations to evaluate her disabilities.  Further, the 
veteran participated in a local hearing in March 1995, and 
withdrew her request for a hearing before a Member of the 
Board in a May 2002 writing.     

The veteran has indicated that she receives disabled widow 
benefits from the Social Security Administration (SSA) in 
light of her husband's death in November 1993.  The claims 
file indicates that the RO made several attempts to obtain 
these records via written request, but no response was ever 
received to its inquiries.  The veteran was notified of the 
RO's attempts to retrieve these records, as indicated in the 
December 1995 and May 1997 supplemental statements of the 
case.  Further, although the veteran originally identified 
Drs. M.F. and N.B. as private physicians, she later clarified 
at her hearing that these were "social security doctors," 
and in a February 1996 statement, reported that they were 
never her treating doctors, only physicians sent by the SSA 
to evaluate her mental status.  In response to March 1995 
requests by the RO for records from these physicians, both 
indicated that the veteran was not their patient, and one 
indicated that only the Bureau of Disability Determinations 
would have a record of any examination performed by him.  The 
Board notes that the claims file includes an extensive record 
of VA treatment and that the veteran has indicated that she 
receives regular treatment for her disabilities at VA 
facilities.  Therefore, the Board deems that it has a 
sufficient record of the veteran's treatment before it as 
needed to determine her claims, and the Board finds that all 
relevant facts have been properly developed and that no 
further development is required to comply with the VCAA's 
duty to assist the veteran.

I. Background

Disability ratings are to be determined by the application of 
a schedule of ratings (Rating Schedule) that is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.321(a) (2001).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4 (2001).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  The degree of impairment resulting from a 
disability involves a factual determination of the 
disability's severity; in resolving this issue, the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994).

During the pendency of these claims, provisions of the Rating 
Schedule were amended, including the rating criteria for 
mental and respiratory disabilities.  When a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise, or permitted the 
Secretary to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the 
appellant.  In so doing, it may be necessary for the Board to 
apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  In part, the opinion held that the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  This opinion is binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 14.507 (2001).

The veteran filed claims for service connection for both of 
her disabilities in May 1963, and her pending requests for 
increased evaluations were filed in May 1994.  The Board has 
reviewed the history of these disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the current 
level of disability is of primary concern.  Therefore, the 
veteran's recent medical records are the most relevant to the 
claims now pending before the Board.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  The record indicates that the 
veteran is treated for her disabilities by VA facilities on a 
regular basis, and the evidence for review by the Board 
consists of VA treatment and examination records concerning 
both disabilities for the period of April 1993 through May 
2002.  The Board also acknowledges that it has reviewed and 
considered several written statements, a transcript of 
hearing testimony and research material provided by the 
veteran in support of her claims.

II. Entitlement to an Increased Evaluation for 
Schizoaffective Disorder

The veteran was given a VA mental disorders examination in 
July 1994.  She stated that she had been unable to maintain 
employment because after she took a job, she would have 
increased anxiety, an inability to concentrate, and would get 
angry with people.  Diagnoses were: (1) post traumatic stress 
disorder, delayed onset; (2) major depression (but recurrent) 
with psychotic features; and (3) panic disorder.  
Psychosocial and environmental problems were labeled moderate 
to severe, and Global Assessment of Functioning Scale scores 
(GAF score) were 55 and 60.  Later on, a September 1994 
summary of VA psychological services listed a diagnosis of 
panic disorder with agoraphobia, mild, and a GAF score of 60.

A July 1995 field examination was conducted in order to 
determine the amount of impairment in social and industrial 
adaptability being caused by the veteran's mental disorder.  
Initially, the investigator went to her apartment, where a 
neighbor told him that she was out of town attending a family 
reunion and reported that she drives a white church van.  The 
investigator then went to the veteran's mother's residence, 
where another neighbor informed him that the veteran was the 
pastor of a church located in the same building as her 
residence.  Upon visiting the church, the investigator noted 
newspaper articles posted in the windows concerning awards 
for the veteran's community activities.  Upon meeting with 
the veteran later, the investigator was given copies of the 
articles, and the veteran confirmed that she was pastor of 
the church and that all of the statements in the articles 
were true.  The articles indicate that in 1992, the veteran 
was named one of 10 women of the year for the Cincinnati 
area.  Noting her position as pastor, the articles reported 
that she had led three weekly ministries at nursing homes for 
the past eight years, had led a monthly sing-along and 
service at a long-term care and rehabilitation hospital for 
the past seven years, volunteered at a senior center by 
coordinating field trip transportation and teaching Bible 
classes, and conducted a weekly three-hour gospel radio show 
and a weekly one-hour cable access gospel television show, as 
well as served as a trustee for both the radio and television 
stations.  The articles mention numerous community service 
awards, including the Seal of the City of Cincinnati.  The 
veteran informed the investigator that she drove the church 
van to the local bus terminal in order to go with her mother 
to the family reunion in Georgia.  She stated that she only 
drives locally when she has to, because her disabilities 
interfere with her ability to drive.  She indicated that she 
no longer conducts the sing-alongs because of problems with 
her fingers while playing the piano, that she now did her 
radio show every other week, and that she was not currently 
doing the television show because she needed to find a new 
cameraman.  She stated that at her church, she conducts 
weekly two-hour services, a one-hour prayer meeting and a 90-
minute Bible class, and takes the children on trips to places 
including local nature parks, zoos and amusement parks.  She 
also noted that she counsels incarcerated teenagers at a 
local detention center.  She reported that she receives no 
income from her church-oriented activities.  She indicated 
that she and her husband had previously sold their home in 
order to buy the building where the church is located, that 
she does not draw a salary, and that the church operates via 
tithes from church members.  Another room in the building is 
rented as an apartment for $250 per month.  The investigator 
later spoke with the veteran's mother, who said that she 
helps the veteran shop because her vision is poor.  She 
stated that she raised the veteran's children because of her 
alcohol problems.  She noted that the veteran led the Sunday 
church service at the family reunion and that she will talk 
to people while riding the bus if they talk to her first, but 
further stated that her contact with others is typically 
limited to those of the religious persuasion.  Afterwards, 
the investigator recommended a reduction of the veteran's 
mental disability rating.

The veteran was afforded a VA mental disorders examination 
and testing in August 1995.  One examiner diagnosed paranoid 
schizophrenia in partial remission and commented that the 
veteran would not be considered capable of functioning 
effectively in any type of competitive work situation.  
Another examiner diagnosed bipolar disorder and noted severe 
stressors, assessing a GAF score of 40.

In a March 1996 letter, the veteran's treating VA physicians 
noted her periodic treatment for the past 30 years.  They 
stated that her physical and psychological problems have 
greatly limited the ability to function in social and work 
settings.  It was noted that the high level of anxiety she 
experiences when around other people and when attempting to 
complete job-related tasks has resulted in her inability to 
work even low-skilled jobs, leaving her unemployed since the 
mid-1980's.  They commented that given the fluctuating and 
disruptive nature of her symptoms, it is clear that she 
should be encouraged to pursue personal goals rather than 
vocational ones.  Diagnoses included: (1) major depressive 
disorder, recurrent, moderate; (2) dysthymic disorder; and 
(3) paranoid personality disorder.  The GAF score was 41.

The veteran underwent a VA post traumatic stress disorder 
examination in February 1997, where the examiner diagnosed 
mixed bipolar disorder and assigned a GAF score of 50.  The 
veteran was also afforded two more VA mental disorders 
examinations at the time.  At the first, the examiner 
observed that the veteran's overall symptomatology appeared 
to be much worse than when he saw her two years prior, and 
the veteran commented that she was no longer able to provide 
leadership at her church, where she could only give a maximum 
five-minute Sunday sermon because of continual and excessive 
fatigue.  The diagnosis was major depressive disorder, with 
some reservations as to whether the veteran from time to time 
may exaggerate her symptomatology for some secondary gain.  
At the second examination, another physician diagnosed 
bipolar affective disorder with psychosis, versus major 
depression recurrent with psychotic feature, and assigned a 
GAF score of between 45 and 50, noting that the veteran was 
able to take care of her most basic needs and was competent, 
but unable to be employed at the present time.

At an August 1998 VA mental disorders examination, the 
examiner diagnosed schizoaffective disorder, with mild to 
moderate psychosocial and environmental stressors.  He 
assigned a GAF score between 35 and 38, noting his belief 
that she was still under the influence of some mood and 
delusional disorders.

The veteran's treating physicians also submitted a May 2000 
statement, noting that her current clinical presentation of 
schizoaffective disorder was an extension of her originally 
diagnosed depressive reaction.  They categorized her symptoms 
as severe, rendering her unable to obtain employment, with a 
poor prognosis for significant future improvement.

In August 2001, the veteran attended another VA mental 
disorders examination, where the diagnosis was 
schizoaffective disorder, bipolar type, with moderate 
psychosocial and environmental stressors.  The GAF score was 
55.  The examiner opined that his diagnosis was a logical 
extension of prior depression diagnoses.  In an April 2002 
note by her VA treating physicians, the veteran was described 
as incapable of gainful employment or vocational 
rehabilitation for the foreseeable future, with a GAF score 
of 40; a May 2002 treatment note gave a GAF score of 39.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  All 
diagnoses of mental disabilities must now conform to the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 (2001).  The 
veteran's schizoaffective disorder is currently rated at 50 
percent under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9211 
(2001).  Under the old criteria in the General Rating Formula 
for Psychotic Disorders, a 100 percent evaluation was 
applicable where there were active psychotic manifestations 
of such extent, severity, depth, persistence or bizarreness 
as to produce total social and industrial inadaptability.  A 
70 percent evaluation was warranted where there was lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  A 50 percent disability 
evaluation represented considerable impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, DC 9205 (1996).  

The pre-amendment regulations provided that the severity of a 
psychiatric disability was based upon actual symptomatology 
as it affected social and industrial adaptability.  Two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  Great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary; the objective 
findings and the examiner's analysis of the symptomatology 
were the essentials.  38 C.F.R. § 4.130 (1996).  The 
principle of social and industrial inadaptability as the 
basic criterion for rating mental disorders contemplated 
those abnormalities of conduct, judgment, and emotional 
reactions which affected economic adjustment, i.e., which 
produced impairment of earning capacity.  38 C.F.R. § 4.129 
(1996).  

The Rating Schedule for mental disorders was amended and 
redesignated as 38 C.F.R. § 4.130, effective November 7, 
1996.  Under the new criteria, a 50 percent rating is 
assigned under DC 9211 where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
the retention of only highly learned material or forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is for assignment where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  A 100 percent rating 
is warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  38 C.F.R. § 4.130 (2001).

The Board finds that the old criteria are more favorable to 
the claim, and that a 100 percent evaluation is warranted for 
the veteran's schizoaffective disorder under those criteria.  
The record indicates that the veteran has been unable to 
maintain employment because of her mental disorder, as 
supported by multiple statements from her VA examiners and 
treating physicians, almost all of whom have evaluated her on 
a repeated basis.  In addition, throughout eight years of 
evaluation, the veteran's GAF score has ranged between 35 and 
60, representing major to moderate impairment, with her most 
recent score reported at a low of 39.  The veteran's treating 
physicians have noted that her fluctuation of symptomatology 
represents a major hurdle in the ability to remain employed, 
and classified her symptomatology as severe, as have other 
examiners.  Alternatively, the Board observes that the 
veteran has previously been able to participate in community 
and church leadership activities, although she asserts that 
she is currently unable to do so at the same level of 
participation because of her disabilities, and that other 
examiners have labeled her symptomatology as moderate.  The 
Board further notes one examiner's comment that the veteran 
may have a tendency to exaggerate her symptomatology.  
However, utilizing a liberal application of the doctrine of 
reasonable doubt, the Board finds that an evaluation of 100 
percent under the old psychiatric criteria is appropriate in 
this matter.  See 38 C.F.R. §§ 3.102, 4.7 (2001).

III. Entitlement to an Increased Evaluation for Sarcoidosis

The evidence indicates that the veteran reported to a VA 
facility in May 1994 complaining of increasing shortness of 
breath, as developed over the last three months.  Pulmonary 
function tests (PFTs) stated that spirometry suggested a mild 
restrictive defect.  There was no response to 
bronchodilators.  Lung volumes showed a mild restrictive 
defect.  Forced expiratory volume in one second (FEV-1) was 
39 percent of predicted, while the ratio of FEV-1 to forced 
vital capacity (FVC) was 93 percent of predicted.  Diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)) was 55 percent of predicted, classified as 
mildly diminished.  A VA chest x-ray report showed 
atelectasis at the lung bases.  

The veteran was given a VA alimentary appendages examination 
in July 1994.  The examiner did not have prior records, but 
took a history and recorded complaints of shortness of breath 
on mild exertion and a tightness in the fingers of both 
hands, but no cough or sputum.  On evaluation, the AP 
diameter of the chest was reduced, with poor expansion.  
Heart sounds were normal, with no rales.  The liver was 
slightly enlarged and somewhat firm.  The examiner diagnosed 
sarcoidosis involving the lungs and liver.  

An April 1996 VA treatment record noted complaints of 
shortness of breath, occurring every few weeks and lasting 
for up to an hour at a time.  The physician stated that it 
was possible that the veteran had chronic sarcoidosis and 
restrictive defect as shown in her PFTs.  He also opined 
however, that her symptomatology, including shortness of 
breath episodes and orthopnea, suggested a cardiac etiology, 
especially given the risk factors of diabetes mellitus and 
ten years' post-menopause.

In January 1997, at a VA non-tuberculosis diseases and 
injuries examination, the veteran reported that she took no 
medications for her sarcoidosis.  She denied wheezing, cough, 
sputum, peripheral edema or chest pain, but reported a 
history of shortness of breath over the years, orthopnea for 
the last eight years and air hunger (possibly due to her 
anxiety problems).  The examiner found no peripheral edema, 
cyanosis, orthopnea, dyspnea or chest wall defects.  The 
lungs were clear anteriorly and posteriorly, and the heart 
was regular rate and rhythm without murmurs, clicks or rubs.  
The liver was small and just barely at the edge of the costal 
margin.  The examiner stated that the sarcoidosis appeared to 
be in remission.  

A January 1997 chest x-ray report noted linear density in the 
right lung base consistent with scarring, as present in 
earlier studies.  The heart was 13.5 centimeters in a 25.5 
centimeter chest.  There were no focal areas of acute 
infiltrate and pleural spaces were clear.  The impression was 
a stable chest with mild cardiomegaly.  February 1997 PFTs 
stated that spirometry revealed no obstructive defect, but 
suggested a restrictive defect.  Lung volumes showed air 
trapping and a moderate restrictive defect, and DLCO was 
moderately diminished.   

A March 1997 VA treatment report stated that the veteran's 
lungs were stable and that a trial of steroids was considered 
to help her hands, but there was concern that the treatment 
would interfere with her diabetes.  Accordingly, it was noted 
that the veteran did not want to try the treatment under 
those conditions.

The veteran underwent a VA fractures and bone disease 
examination in November 1997, where the diagnosis was 
arthritis of the hands, toes and ankles bilaterally with 
active disease noted in one finger, as well as in other 
joints less severely affected.  The examiner also diagnosed: 
(1) sarcoidosis without active pulmonary disease; (2) insulin 
dependent diabetes mellitus; (3) hypertension; (4) manic 
depression; (5) glaucoma; (6) cataract; and (7) mild 
cardiomegaly.

For a May 1998 VA fractures and bone diseases examination, 
the examiner reviewed the claims file in detail.  This 
examiner also evaluated the veteran in January 1997.  He 
opined that multiple past chest x-rays did not fully 
substantiate pulmonary manifestations of sarcoidosis.  He 
noted that there is no widespread arthritic process in the 
veteran, and that considering the almost total lack of 
objective physical findings, there is no support for a 
sarcoid-related arthritic condition.  He stated that within a 
reasonable degree of medical probability, existing arthritic 
findings are due to spontaneous degenerative arthritis and/or 
trauma.  

The veteran underwent a VA infectious, immune and nutritional 
disabilities examination in August 1998.  The examiner 
documented a history of progressive dyspnea on exertion, 
becoming slowly worse, as well as increasingly worse 
eyesight, secondary to glaucoma and cataracts.  He noted that 
PFTs performed in February 1998 showed an FEV-1/FVC ratio of 
85 percent, with results consistent with mild restrictive 
disease and a mild decrease in DLCO.  On evaluation, he noted 
occasional very mild expiratory wheezes, but that the lungs 
were otherwise clear to auscultation bilaterally.  The heart 
was regular rate and rhythm with no murmurs, rubs or gallops.  
He diagnosed small joint arthritis of the hands and bilateral 
shoulder pain, both possibly attributable to sarcoid 
arthritis, and low back pain, left hip discomfort, major 
depression, hypertension and diabetes mellitus.  A December 
1998 addendum to this report stated that the veteran's 
chronic hand pain could be attributable to either sarcoidosis 
or osteoarthritis, but that the examiner could not be 
certain, and that a rheumatology opinion must be sought for 
final clarification.  It was also noted that the veteran's 
very mild anemia was chronic and stable, and secondary to a 
mild vitamin B-12 deficiency.  

April 1999 PFTs indicated that a possible restrictive defect, 
stating that spirometry suggested a moderate restrictive 
defect and that lung volumes reveal a moderate restrictive 
defect.  DLCO was mildly diminished and there was a decrease 
in total lung capacity of 280 millileters since the last 
testing in February 1998.  FEV-1 was 59.9 percent of 
predicted, with the FEV-1/FVC ratio at 92 percent of 
predicted.  

The veteran was afforded a VA infectious, immune and 
nutritional disabilities examination in May 1999, performed 
by the same examiner from the January 1997 and May 1998 
examinations.  The examiner noted a normal 1996 cardiac scan 
and a normal February 1999 chest x-ray.  The examiner also 
commented that the sarcoid condition was still present 
according to the medical records.  On evaluation, the heart 
was regular rate and rhythm without murmurs, clicks or rubs.  
The lungs were clear anteriorly and posteriorly, but breath 
sounds were somewhat diminished bilaterally.  There was no 
liver enlargement.  The examiner continued a sarcoidosis 
diagnosis, noting no documented red cell anemia in the tests 
he reviewed over the last few years, some intermittent and 
minimal lowered white cell blood counts not necessarily 
related to sarcoidosis and not necessarily pathologic, and no 
evidence of nutritional deficiency or chronic or ongoing 
infection.

Effective October 7, 1996, VA revised the criteria for 
diagnosing and evaluating respiratory disabilities.  61 Fed. 
Reg. 46,720 (1996).  The veteran's sarcoidosis is currently 
rated as 30 percent disabling under 38 C.F.R. § 4.97, DC 6846 
(2001).  When the veteran initiated her claim in May 1963, 
sarcoidosis was not listed in the Rating Schedule, so the RO 
rated the disability by analogy to unspecified pneumoconiosis 
per 38 C.F.R. § 4.97, DC 6802 (1996).  Under the former DC 
6802, a 30 percent rating required that the disease be 
moderate, with considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary function 
tests.  A 60 percent rating required that the disease be 
severe, with extensive fibrosis and severe dyspnea on slight 
exertion with corresponding ventilatory deficit confirmed by 
pulmonary function tests with marked impairment of health.  A 
100 percent rating required that the disease be pronounced, 
with extent of lesions comparable to far advanced pulmonary 
tuberculosis or pulmonary function tests confirming a 
markedly severe degree of ventilatory deficit, and with 
dyspnea at rest and other evidence of severe impairment of 
bodily vigor producing total incapacity.  38 C.F.R. § 4.97 
(1996).

The amendments to the Rating Schedule for the respiratory 
system, however, included a diagnostic code and rating 
criteria for sarcoidosis, effective October 7, 1996.  61 Fed. 
Reg. 46728 (1996) (codified at 38 C.F.R. § 4.97, DC 6846 
(2001). The new criteria provide two schemes for rating 
sarcoidosis.  DC 6846 provides that a 30 percent rating is 
warranted when there is pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  A 60 percent rating is for 
application when there is pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control.  
A 100 percent rating is warranted when there is cor 
pulmonale, cardiac involvement with congestive heart failure, 
or progressive pulmonary disease with fever, night sweats and 
weight loss despite treatment.  Id.  Alternatively, the newer 
rating criteria direct to rate the active disease or 
residuals as chronic bronchitis per DC 6600 and any extra-
pulmonary involvement under the specific body system 
involved.  38 C.F.R. § 4.97 (2001).

The Board finds that neither the old nor the new respiratory 
criteria are more beneficial to the claim, and that neither 
can provide a higher rating for the veteran's disability.  VA 
examiners have clearly diagnosed sarcoidosis, but at least 
one examiner considers the disease to be in remission.  In 
fact, there is little to no treatment noted in the veteran's 
VA records for sarcoidosis.

Looking at the requirements for a 60 percent rating under the 
old respiratory criteria for unspecified pneumoconiosis under 
DC 6802, the Board notes that the veteran's symptomatology is 
not severe, with extensive fibrosis, severe dyspnea on slight 
exertion with corresponding ventilatory defect confirmed by 
PFTs with marked impairment of health.  See 38 C.F.R. § 4.97 
(1996).  The Board recognizes the veteran's regular 
complaints of dyspnea on exertion, usually after walking or 
climbing stairs.  However, her PFTs have repeatedly shown 
only a mild to moderate restrictive defect, and not a severe 
one.  There also have been no medical findings of extensive 
fibrosis or marked impairment of health.  Accordingly, the 
Board finds that under the old criteria, the veteran's 
symptoms more nearly approximate a rating of 30 percent, and 
so an increased evaluation under these criteria is not 
warranted.  See 38 C.F.R. § 4.7 (2001).

Under the new respiratory criteria, the Board observes that 
there is no evidence of the use of persistent high doses of 
high dose corticosteroids to control the veteran's pulmonary 
involvement, as needed for a 60 percent rating under 
38 C.F.R. § 4.97, DC 6846 (2001).  The Board recognizes that 
a trial of steroids was considered at one point to assuage 
arthritic pain in the veteran's hands, but was dismissed for 
fear that it would affect her diabetes, a decision in which 
the veteran participated.  This consideration, however, does 
not relate whatsoever to any actual use of steroid medication 
to control the veteran's pulmonary symptoms.  The Board 
further observes that the evidence does not indicate that the 
veteran has sarcoidosis manifested by cor pulmonale or 
cardiac involvement with congestive heart failure so as to 
warrant a 100 percent rating under the new criteria.  Id.  
Therefore, a rating above 30 percent under these criteria is 
also not warranted.

Further, the Board holds that a higher evaluation is not 
warranted under the alternative new rating criteria for DC 
6846, providing to rate the disease or residuals as chronic 
bronchitis under DC 6600 and extra-pulmonary involvement 
under the specific body system involved.  38 C.F.R. § 4.97 
(2001).  As noted, the PFTs performed on several occasions 
have listed only a mild to moderate restrictive defect; the 
Board holds that the applicable findings as documented in the 
record more nearly approximate a 30 percent rating under DC 
6600 and do not support an increase to 60 percent.  See 
38 C.F.R. § 4.7 (2001).  Regarding extra-pulmonary 
involvement, the record indicates that the majority of the 
veteran's treatment has been for other conditions including 
hypertension, diabetes, glaucoma and cataract problems, 
fibromyalgia and a mental disorder, none of which have been 
specifically linked to her sarcoidosis.  Although the 
veteran's sarcoidosis has previously included manifestation 
in the liver, the preponderance of the current medical 
evidence shows normal findings for the liver on clinical 
examination.  There is a question as to whether the veteran's 
arthritic problems are sarcoidosis-related, but this is the 
subject of a separate secondary service connection claim 
currently raised by the veteran and addressed at the end of 
this decision in a Board Remand.  

The preponderance of the evidence therefore establishes that 
the symptomatology of the veteran's service-connected 
sarcoidosis does not approximate either the old or new 
criteria for a higher evaluation.  The preponderance of the 
evidence is accordingly against the claim and there is no 
doubt to be resolved, and a higher evaluation must be denied.  
The Board also finds that extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) has not been raised by the record, as 
the veteran's symptoms have not been shown to have produced 
such an exceptional case that would warrant consideration in 
this manner.  There is no evidence of marked interference 
with employment or frequent periods of hospitalization so as 
to render impracticable the application of regular rating 
standards to this claim.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992).

ORDER

Entitlement to an increased evaluation of 100 percent for 
schizoaffective disorder is granted.

Entitlement to an increased evaluation for sarcoidosis is 
denied.


REMAND

The Board notes that the veteran has also claimed entitlement 
to secondary service connection for sarcoid arthritis.  In a 
September 1998 statement, she expressed timely disagreement 
with the RO's August 1998 rating decision denying the claim.  
Further, the RO issued a second rating decision denying the 
claim in February 2000, which the veteran disagreed with in a 
May 2000 statement.  Accordingly, the RO should issue a 
statement of the case addressing its reasons for denial of 
the veteran's claim.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this matter is REMANDED to the RO for the 
following:

The RO should issue to the veteran and his 
representative a statement of the case on the 
matter of entitlement to secondary service 
connection for sarcoid arthritis, in accordance 
with Manlincon v. West, 12 Vet. App. 238 (1999).  
An appropriate period of time should be allowed for 
response.

Thereafter, if the veteran files a timely substantive appeal, 
the case should be returned to the Board for further 
appellate action.  The Board intimates no opinion as to the 
ultimate outcome of this matter.  The veteran need take no 
action until otherwise notified.  Further, the veteran also 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21- 1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

